[Cite as In re Z.S., 2021-Ohio-4079.]


                                        COURT OF APPEALS
                                       PERRY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN RE:                                       :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
Z.S.                                         :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Earle E. Wise, Jr., J.
C.S.                                         :
                                             :
                                             :       Case Nos. 2021-CA-00009
                                             :                 2021-CA-00010
                                             :
                                             :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case Nos. 2021 C 019,
                                                     2021 C 020




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    November 16, 2021




APPEARANCES:

For Plaintiff-Appellant                              For Defendant-Appellee

STEVEN KINGSOLVER &                                  JESSICA L. MONGOLD
TINA KINGSOLVER                                      Post Office Box 502
11244 Ridenour Road                                  Lancaster, OH 43130
Perry County, Case Nos. 2021-CA-00009, 2021-CA-00010                                       2


Thornville, OH 43076

Wise, Earle, J.

           {¶ 1} Former legal custodians Steven Kingsolver and Tina Kingsolver appeal the

May 24, 2021 judgment of the Perry County Court of Common Pleas Juvenile Division

granting legal custody of Z.S and C.S to their father D.S. Plaintiff-Appellee is Perry County

Children's Services (PCCS).

                                 FACTS AND PROCEDURAL HISTORY

           {¶ 2} This matter comes before this court following reversal and remand in In the

Matters of: E.S., Z.S. and C.S., 5th Dist. Perry Nos. 20-CA-00002, 20-CA-00003, 20-CA-

00004, 2021-Ohio-118, a matter involving legal custody of three minor children. In that

case we found the 90-day deadline set forth in R.C. 2151.35(B)(1) within which to conduct

a dispositional hearing had been exceeded and remanded the matter to the trial court

with instructions to enter an order of dismissal of the complaint without prejudice.1

           {¶ 3} Appellants statement of facts and statement of the case are nebulous,

contain no references to the record, and appear editorial. Moreover, Appellants have

failed to provide a transcript of the proceedings upon remand. From the available record

including the judgment entry appealed from, we discern the following events took place

following our remand to the trial court.

           {¶ 4} On January 26, 2021 PCCS obtained ex parte emergency custody of Z.S

and C.S. A new complaint was filed the following day and an ex parte review hearing was

held. Neither of the Appellants attended. The trial court found the ex parte order




1
    Hon. William B. Hoffman dissenting.
Perry County, Case Nos. 2021-CA-00009, 2021-CA-00010                                   3


necessary and proper, maintained Z.S. and C.S. in the temporary custody of PCCS, and

entered a denial of the complaint on behalf of Appellants.

       {¶ 5} A trial was held on March 3, 2021. Appellants attended. The court heard

testimony from two PCCS case workers, a court services worker who testified regarding

the Appellants drug testing and level of compliance with drug and alcohol counseling, and

the children's paternal grandmother S.W. Appellants cross-examined all except S.W.

They presented no testimony or evidence of their own.

       {¶ 6} At the conclusion of the trial, the trial court found Z.S and C.S to be

dependent based on the drug activity of Appellants and their refusal to properly complete

a case plan. The trial court therefore found an award of legal custody of Z.S. and C.S to

their father D.S. was within the best interests of both children.

       {¶ 7} Appellants timely appealed. They raise one assignment of error for our

consideration as follows:

                                              I

       {¶ 8} "THE TRIAL COURT ERRED BY RULING AGAINST THE MANIFEST

WEIGHT OF EVIDENCE AFTER HEARING TESTIMONY THAT ELIMINATED THE

EVIDENCE THAT WAS USED TO BEGIN THE CASE"

       {¶ 9} Appellants appear to advance a manifest weight argument, an analysis

which cannot be undertaken without a complete record.

       {¶ 10} While we understand Appellants filed this appeal pro se, "like members of

the bar, pro se litigants are required to comply with rules of practice and procedure."

Hardy v. Belmont Correctional Inst., 10th Dist. No. 06AP-116, 2006-Ohio-3316, ¶ 9.

Appellants have failed to provide this court with a transcript of the proceedings below.
Perry County, Case Nos. 2021-CA-00009, 2021-CA-00010                                         4


Pursuant to App.R. 9(B), it is the appellant's duty to file the transcript or any parts of the

transcript that are necessary for evaluating the trial court's decision. Knapp v. Edwards

Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980). "This is necessarily so

because an appellant bears the burden of showing error by reference to matters in the

record." Id. at 199, citing State v. Skaggs, 53 Ohio St.2d 162, 372 N.E.2d 1355 (1978).

Without the filing of a transcript (or a statement of the evidence or proceedings under

App.R. 9(C) or an agreed statement under App.R. 9(D)), this court has nothing to pass

upon and must presume the validity of the trial court's proceedings and affirm. Id. This

means that "we must presume that the trial court acted with regularity and did not abuse

its discretion." Rose Chevrolet, Inc. v. Adams, 36 Ohio St.3d 17, 21, 520 N.E.2d 564

(1988).

       {¶ 11} Although "an appellate court will ordinarily indulge a pro se litigant where

there is some semblance of compliance with the appellate rules," Oyler v. Oyler, 5th Dist.

Stark App. No. 2014CA00015, 2014-Ohio-3468, ¶¶ 18-19, we find the Appellants

noncompliance with the appellate rules is significant and their brief lacks any cogent

argument. "[F]airness and justice are best served when a court disposes of a case on the

merits," however, we find this brief reflects a substantial disregard for the court rules which

cannot be cured. DeHart v. Aetna Life Ins. Co., 69 Ohio St.2d 189, 193, 431 N.E.2d 644

(1982).

       {¶ 12} The Appellants sole assignment of error is therefore overruled.
Perry County, Case Nos. 2021-CA-00009, 2021-CA-00010                                5


       {¶ 13} The judgment of the Perry County Court of Common Pleas Juvenile Division

is affirmed.


By Wise, Earle, J.

Baldwin, P.J. and

Delaney, J. concur.




EEW/rw